DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 cites of “a base having a second diameter at least half of the first diameter” but the figures does not show the second diameter being at least half of the first diameter. Referring to Fig. 1, when measured, the second diameter of base 117 is only 1/3rd of the first diameter of housing 101, which is less than half of the first diameter. 
Claim 6 cites “only make contact between the two protrusions” but the tine as seen in Fig. 1 makes contact with the inner surface in the inner cavity in addition to contact with the two protrusions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettstein (US 4,602,798).
Regarding claim 1, Wettstein teaches (Fig. 1) of hook storage container, comprising;
a housing (collet 1) formed by a dome (jaws 1d) having a rounded outer surface (Fig. 3, outer circumference of outwardly-flared jaws 1d at 13c is rounded) and a rounded inner surface (central axial bore 1c) defining a uniform thickness of the dome (the distance between the outer surface of 1d and 1c is radially consistent due to its symmetrical structure, and thus has a uniform thickness), a first diameter at an upper portion of the housing (has an diameter by the upper end of jaws 1d which is at an upper portion of the housing 1) and a base (Fig. 2, base by 1e) having a second diameter at least half the first diameter (second diameter of the base is more than half of the first diameter),
the dome and the base contributing substantially equally to a height of the container (Fig. 3, the dome height from 1d to 13g and the base height from 13g to 1e contributes substantially equally to a height of the container);
an opening at a center point of the dome (central round opening at one end of bore 1c at 1d) having two or more slots extending away from the center point (bore 1c 
a collar (bushing 13) having a diameter enabling secure placement around the dome (1d) (Fig. 3);
wherein, placement of the collar (13) around the base enables the hook to be inserted through one of the two or more slots where the tine bends (when the collar 13 is placed by the base, the slots are opened such that the hook can be inserted through one of the two or more slots where the tine bends), 
the shaft of the hook only passing through the opening (the shaft of the hook can placed such that the shaft of the hook is only passing through the opening), and with the collar (13) placed around the dome (1d), closes the two or more slots thereby securing the at least one tine and the shaft of the fishing hook completely within the inner volume (Fig. 3, when the collar 13 is placed by the dome, it is capable of securing at least one tine and a portion of the shaft of the fishing hook completely within the inner volume), while only the eye is exposed above the dome (can be placed such that only the eye is exposed above the dome).



Regarding claim 3, Wettstein teaches of wherein the collar includes a groove (groove by walls 13c), and the dome includes an annular raised surface (surface by 13c annularly raises) enabled to accept the groove of the collar (Fig. 3, Annotated Figure above, annular raised surface of the dome enables it to accept groove of the collar 13).

Regarding claim 5, Wettstein teaches of wherein the base is of a length enabling a user to grasp it while inserting the fishing hook (Fig. 1, base has a length to enable a use to grasp it).

Regarding claim 8, Wettstein teaches of the invention of claim 3, wherein the collar includes a second groove (Fig. 2, second groove by 13b) enabling grip of a user (a user can grip the second groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wettstein (US 4,602,798) in view of Forsythe (US 3,918,727).
Regarding claim 6, Wettstein does not appear to teach of wherein two protrusions are positioned at a point where the base meets the dome within the container enabling insertion of the at least one tine to be held securely and only make contact between the two protrusions.
Forsythe is in the field of collets and teaches (Fig. 4, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are positioned at a point where the base meets the dome (Fig. 3, point at undercut region 69 where the base meets the dome 30) within the container (screws 59 pass radially inwardly through the housing) enabling insertion of the at least one tine to be held securely between the two protrusions and only make contact between the two protrusions (is capable of securely holding the tine between the protrusions by screwing the protrusions significantly into the container such that the tine is only in contact between the two protrusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettstein to incorporate the teachings of Forsythe to have two protrusions to hold an inserted object in place within the container and only make contact between the two protrusions in order to engage a tool or drill bit and provide frictional holding forces to prevent the bit from easily slipping out of the slots.  

Regarding claim 7, Wettstein as modified teaches of the invention in claim 6, and Wettstein in view of Forsythe teaches (Fig. 4 of Forsythe, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are aligned with each slot (slot extending through collet 10) at a point where the base meets the inner surface of the dome (Fig. 2, inner surface of the dome 30 meets the base at the undercut region 69 through the slot surfaces 33, which is aligned with the three jaw-like elements 53; the protrusions 59 are aligned with the jaw-like elements 53 as seen in Fig. 4, which would make it aligned with the slots 33) within the container (screws 59 pass radially inwardly through the housing) enabling securing each tine of a treble fishing hook within the container (is capable of securing the tine of a treble fishing hook within the container).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are partially persuasive. The amendments overcame Becheler, Torok, Smith, and Boeker and thus, are withdrawn from the rejection. The claims are still rejected under Wettstein and Forsythe.

The domes as cited in the prior art does read on this definition as the surface of the cited domes in each prior art is a rounded vault forming the roof of a structure. Referring to the Annotated Figure below, the upper surface of the dome 1d in Wettstein is a rounded vault that serves as a roof over the rest of the structure as pointed out by the curved line. Additionally, the inner surface is a rounded cylinder. Therefore, Wettstein still reads upon the claims as cited above. 

    PNG
    media_image1.png
    291
    607
    media_image1.png
    Greyscale

In response to applicant's argument that all the prior art used is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the invention is an apparatus that is able to hold a hook and as long . 
Applicant argues that the prior art’s jaws forming the slots must close on an inserted tool while in the Applicant’s invention, the slots close on themselves to hold the hook in place. The Examiner respectfully disagrees.
The prior art’s slots also close on themselves such that an inserted tool can be held in place. This inserted tool could be a hook.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647